FOR PUBLICATION                                                               Oct 16 2013, 5:31 am




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                GREGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana
                                                AARON J. SPOLARICH
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

CARL CROOM,                                     )
                                                )
      Appellant-Defendant,                      )
                                                )
             vs.                                )      No. 49A05-1304-CR-144
                                                )
STATE OF INDIANA,                               )
                                                )
      Appellee-Plaintiff.                       )


                   APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Grant W. Hawkins, Judge
                   The Honorable Christina Klineman, Judge Pro Tempore
                            Cause No. 49G05-1208-FC-55969


                                    October 16, 2013

                             OPINION - FOR PUBLICATION

VAIDIK, Judge
                                    Case Summary

      Indianapolis Metropolitan Police Department Officer Bryan Zotz stopped Carl

Croom after a search of his interim dealer license plate revealed that there was no

registration information in the database. When the officer stopped Croom, the officer

discovered that Croom’s driving privileges had been forfeited for life and arrested him.

Croom had a bench trial and was convicted. Croom appeals his conviction for Class C

felony operating a motor vehicle after his driving privileges had been forfeited for life.

He argues that the officer did not have reasonable suspicion under the Fourth

Amendment of the United States Constitution and Article 1, Section 11 of the Indiana

Constitution that his interim dealer license plate was unregistered. Finding that the

officer had reasonable suspicion to conduct an investigatory traffic stop because the

officer mistakenly believed that all of the old interim dealer license plates had expired,

we affirm.

                             Facts and Procedural History

      On August 13, 2012, Officer Zotz was routinely patrolling 30th Street in

Indianapolis. A white Chevrolet Impala was stopped at a red light in front of the officer

with an Indiana interim dealer license plate. The officer performed a check of the license

plate in the police’s electronic database. According to Officer Zotz, “a temporary plate

raises more red flags than usual. A lot of times temporary plates may be stolen off of

properly registered or purchased cars and placed on a stolen vehicles [sic] or people who

don’t want to register their cars.” Tr. p. 31. He performed the check of the license plate



                                            2
because he “was stopped behind the car and it was a car in front of [the officer].” Id. at

29.

        Although the search of the license-plate number revealed that the car was not

stolen, it showed that the interim license plate was not on file with the Indiana Bureau of

Motor Vehicles (BMV). According to Officer Zotz:

        [T]here can be several reasons a plate will come back not on file. It could
        be that the BMV has just failed to enter the plate properly into the system, it
        could be that the plate is no longer a valid plate. It could be a counterfeit
        plate, it could be a plate that’s been stolen. It could be that the plate never
        actually existed. There’s a bunch of reasons.

Id. at 30.

        Croom had a valid interim dealer license plate.1 Two and one-half months before

the stop, the State linked newly issued interim dealer plates to the National Law

Enforcement Telecommunications System, which placed the new interim dealer plates in

the BMV system and allowed road officers to have access to the information. 2 Croom’s

plate was not linked to the new system. Dealers had maintained a stockpile of old interim

plates and were permitted to continue to issue the old plates to new car buyers. Croom

had such a validly issued old plate that would not have been on file in the new system.




        1
         Under Indiana law, car dealers are issued interim dealer license plates by the Secretary of State.
Ind. Code Ann. § 9-18-26-10 (West 2012). The legislature repealed this statute effective July 1, 2013.
Interim dealer plates are now governed by Indiana Code section 9-32-6-11.
        2
         The new system “greatly reduc[ed] the appeal of Indiana plates for illegal purposes.” Auto
dealer    plates    now      linked   to     national   law     enforcement     database,    IN.gov,
http://www.in.gov/activecalendar/EventList.aspx?fromdate=5/24/2012&todate=5/24/2012&display=
Day&type=public&eventidn=56885&view=EventDetails&information_id=114231 (last visited Sept. 24,
2013).
                                                    3
        Because Officer Zotz needed more information to determine why Croom’s

registration information was not in the system, he stopped Croom. When he approached

the car, Croom gave him an Indiana identification card. Officer Zotz returned to his car

and checked Croom’s information in the database, revealing that Croom’s driving

privileges had been forfeited for life. Officer Zotz then arrested Croom and took him to

jail.

        The State charged Croom with Class C felony operating a motor vehicle after his

driving privileges had been forfeited for life. Before trial, Croom filed a motion to

suppress the evidence obtained from the traffic stop, because, he argued, Officer Zotz had

no reasonable suspicion to stop him. Appellant’s App. p. 30-31. The trial court denied

the motion to suppress.

        A bench trial was conducted before a different judge.        At trial, the parties

stipulated that Croom’s license plate was an interim dealer plate validly issued by Amber

Motors and still valid at the time of the traffic stop. Ex. 1. When Officer Zotz was asked

about Croom’s identification card, defense counsel objected and showed a standing

objection based upon the invalid stop.        At the conclusion of trial, defense counsel

objected again based on his previous motion to suppress. The trial court stated that it

assumed that the motion to suppress was denied “based on a good faith exception. Given

that, I’m not going to overrule the presiding judge’s ruling in this case.” Tr. p. 60. The

trial court found Croom guilty of Class C felony operating a motor vehicle after his

driving privileges had been forfeited for life.

        Croom now appeals.

                                              4
                                  Discussion and Decision

       Croom contends that his traffic stop violated the Fourth Amendment of the United

States Constitution and Article 1, Section 11 of the Indiana Constitution. This Court

reviews admission of evidence for an abuse of discretion. Peters v. State, 888 N.E.2d

274, 277 (Ind. Ct. App. 2008), trans. denied. We will reverse a trial court’s decision

when it “is clearly against the logic and effect of the facts and circumstances before it.”

Id. We do not reweigh evidence, and we consider conflicting evidence most favorable to

the trial court’s ruling. Id. However, the question of whether an officer had reasonable

suspicion to conduct an investigatory stop is reviewed de novo. Ornelas v. United States,

517 U.S. 690, 691 (1996); Yanez v. State, 963 N.E.2d 530, 532 (Ind. Ct. App. 2012).

                                  I. Fourth Amendment

       Croom argues that the trial court erred in denying his motion to suppress under the

Fourth Amendment of the United States Constitution. The Fourth Amendment provides

protection against unreasonable searches and seizures of a person. Clark v. State, ---

N.E.2d. ---, ---, No. 20S05-1301-CR-10, slip. op. at 7 (Ind. Sept. 17, 2013). A traffic stop

of a vehicle is also a “seizure” within the meaning of the Fourth Amendment. Whren v.

United States, 517 U.S. 806, 809-10 (1996). For a search or seizure to be reasonable

under the Fourth Amendment, a warrant is required unless an exception to the warrant

requirement applies. Taylor v. State, 842 N.E.2d 327, 330 (Ind. 2006). The State bears

the burden of proof of showing that a warrantless search or seizure is within an exception

to the warrant requirement. Id.



                                             5
        A brief investigatory stop may occur when justified by a reasonable suspicion that

the person stopped is involved in criminal activity. Terry v. Ohio, 392 U.S. 1, 31 (1968).

In determining reasonable suspicion, we must examine “the ‘totality of the

circumstances’ of each case to see whether the detaining officer has a ‘particularized and

objective basis’ for suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266,

273 (2002). The reasonable-suspicion requirement is met “where the facts known to the

officer, together with the reasonable inferences arising from such facts, would cause an

ordinarily prudent person to believe criminal activity has occurred or is about to occur.”

L.W. v. State, 926 N.E.2d 52, 55 (Ind. Ct. App. 2010), reh’g denied. In the context of an

investigatory stop, an officer’s decision to stop a vehicle is valid so long as his on-the-

spot evaluation reasonably suggests lawbreaking occurred. Gunn v. State, 956 N.E.2d

136, 139 (Ind. Ct. App. 2011). Reasonable suspicion must be more substantial than an

officer’s unparticularized suspicion or “hunches.” Clark, --- N.E.2d. at --- , slip. op. at

13.

        At the time of Croom’s arrest there were two types of interim dealer plates. 3 New

plates were linked to the National Law Enforcement Telecommunications System and old

plates were not linked to any system. The old plates continued not to be on file with the



        3
           At the hearing on the motion to suppress, there was considerable confusion about which statute
applied to this case and the type of plate on Croom’s car. In Indiana, there are three types of paper license
plates: temporary registration permits, temporary license plates, and interim dealer plates. Failure to
properly register a car results in a Class C infraction. Ind. Code § 9-18-2-40(b). The State incorrectly
referred to the statute governing a registration permit. A temporary registration permit may be requested
if one of five conditions exist, none of which were satisfied here. Id. § 9-18-7-1(b). However, on appeal,
the State agrees with defense counsel that the State applied the incorrect statute at the trial level.
Appellee’s Br. p. 10-11.
                                                     6
National Law Enforcement Telecommunications System, whereas new plates would

return registration information.

        However, Officer Zotz believed that the interim dealer plate in question could only

be one of the newer plates because the old plates would have already expired since they

are only valid for thirty days and the new system had been in effect for over two months.

As he testified at trial:

        Q: Officer, prior to the recent law change in 2012, weren’t all temporary
        plates[4] not on file with the BMV?
        A: Yes.
        Q: Okay, and so only, it was only recently in 2012 that you were able to get
        a registration from those plates.
        A: Yes.
        Q: And in this case could you tell if this was an old plate or a new – or one
        of the new ones?
        A: BMV only issues temporary plates for 30 days. Looking at the plate I
        could not tell whether or not it was current or valid or anything like that.
        The only way to know is to run it and find out.
        Q: So you weren’t – you weren’t sure if this was one of the old plates they
        used to issue or one –
        A: There’s, there’s no way to know, no.

Tr. p. 32 (emphasis added).

        Given what Officer Zotz knew at the time, there are two possible alternatives. The

first alternative is that the interim dealer plate was new and should have been in the

database. In this case, Croom was committing an infraction and Officer Zotz would be

justified in stopping him. The second alternative is that the interim dealer plate was old

and therefore was not in the database. In this case, Croom was not doing anything wrong

and Officer Zotz would not be justified in stopping him.

        4
         Although Zotz is referring to “temporary plates” here, it is clear based upon the discussion and
applicable law that he was actually referring to interim dealer plates.
                                                   7
       But because the officer believed all interim dealer plate information was linked to

the system, he thought the registration information should have been in the database.

       It is well-settled that “a police officer may briefly detain a person whom the

officer believes has committed an infraction or ordinance violation.” State v. Lynch, 961

N.E.2d 534, 536 (Ind. Ct. App. 2012). In Sanders, the Indiana Supreme Court held that a

police officer’s mistaken belief that the defendant had violated the window-tint statute

was sufficient to establish reasonable suspicion to detain the defendant even if the

defendant later proved that he did not violate the statute. Sanders v. State, 989 N.E.2d

332, 336 (Ind. 2013), reh’g denied. In that case, our Supreme Court held that the officer

had reasonable suspicion to detain the defendant because the officer could not clearly

recognize the occupants inside the car. Although the defendant’s expert proved that the

tint complied with the statute, the Court concluded that the officer had reasonable

suspicion to stop the car. The Court reasoned that the inability to see the occupants

inside coupled with the fact that the tint was close to the statutory limit was enough to

establish a good-faith belief that a violation occurred.

       Similarly, Officer Zotz had reasonable suspicion to initiate the traffic stop. Officer

Zotz performed a search in a database where registration information was stored. A

search of the database for Croom’s interim dealer license plate yielded no registration

information, which ordinarily indicates that the car is not properly registered. Because

Officer Zotz believed that interim dealer license plates expire after thirty days, he did not

think any of the old dealer plates still existed and reasonably expected Croom’s

registration information to appear in his search of the database. This was a mistaken

                                              8
belief.    Indeed, he testified that after no registration information was found in the

database, he could not “determine anything else without initiating a traffic stop and

determining whether or not there’s any paperwork or anything associated.” Tr. p. 45-46.

          Like the police officer in Sanders, Officer Zotz was concerned that Croom was

breaking the law and reasonably stopped Croom in order to get more information. The

only way for Officer Zotz to determine whether Croom was compliant with the law was

to initiate a traffic stop. Because Officer Zotz believed that an interim dealer license

plate would only be valid if it was in the newly searchable system, the lack of registration

information established reasonable suspicion for the traffic stop. The Supreme Court’s

decision in Sanders compels us to find that Officer Zotz’s good-faith reasonable belief

that a violation occurred was sufficient to establish reasonable suspicion under the Fourth

Amendment.

                    II. Article 1, Section 11 of the Indiana Constitution

          Croom also argues that the trial court erred in denying his motion to suppress

under Article 1, Section 11 of the Indiana Constitution. Article 1, Section 11 of the

Indiana Constitution is identical to the Fourth Amendment, but is analyzed differently.

Indiana Constitutional analysis focuses on the reasonableness of police conduct under the

totality of circumstances. Litchfield v. State, 824 N.E.2d 356, 359 (Ind. 2005). We

determine reasonableness under the Indiana Constitution by balancing “1) the degree of

concern, suspicion, or knowledge that a violation has occurred, 2) the degree of intrusion

the method of search or seizure imposes on the citizen’s ordinary activities, and 3) the

extent of law enforcement needs.” Id. at 361. The protection against unreasonable

                                             9
searches and seizures includes seizure of a person. State v. Atkins, 834 N.E.2d 1028,

1034 (Ind. Ct. App. 2005), trans. denied. The State has the burden of proving that the

search was reasonable under the totality of the circumstances. State v. Bulington, 802

N.E.2d 435, 438 (Ind. 2004).

       A brief investigatory stop may be justified by reasonable suspicion that the person

detained is involved in criminal activity. Id; see also State v. Renzulli, 958 N.E.2d 1143,

1146 (Ind. 2011). Such suspicion “exists where the facts known to the officer, together

with the reasonable inferences arising from such facts, would cause an ordinarily prudent

person to believe that criminal activity is or is about to occur.” Id.

       Officer Zotz’s stop was reasonable under the Indiana Constitution. The degree of

concern, suspicion, or knowledge that a violation occurred was high in this case. Officer

Zotz’s search of the database revealed no registration information. He had searched for

and received registration information in the database previously. Moreover, he believed

all old interim dealer license plates already expired because they are only valid for thirty

days and the new system had been in effect for over two months. The lack of registration

information made him suspicious that Croom’s car was not validly registered. Second,

the degree of intrusion was slight. Officer Zotz only stopped Croom briefly to ask him

about the registration status of his vehicle. See, e.g., Mitchell v. State, 745 N.E.2d 775,

787 (Ind. 2001) (stating that Article 1, Section 11 does not prohibit police from

conducting a justified traffic stop).      Finally, the needs of law enforcement were

reasonable. Officer Zotz stated that the only way to determine the validity of the plate

was to stop Croom, ask questions, and examine the associated paperwork. Tr. p. 46. The

                                              10
stop was an appropriate manner of enforcing traffic laws. See State v. Washington, 898

N.E.2d 1200, 1206 (Ind. 2008). Balancing the high degree of concern, suspicion, or

knowledge that a violation occurred and the needs of law enforcement against the low

degree of intrusion, we conclude that Officer Zotz had reasonable suspicion under Article

1, Section 11. Therefore, we affirm the trial court’s decision to admit the evidence

obtained from the traffic stop.

       Affirmed.

BAKER, J., and FRIEDLANDER, J., concur.




                                           11